Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-18 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 63076315 dated 09/09/2020.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 1A-3U, 3Y-6D and 8A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for remote and in-person consultations. 
Regarding claim 1, the limitation of detecting a patient's location relative to office locations associated with one or more dental service providers; providing the patient with access to a first set of functions when the patient's detected location is outside a service area associated with a dental service provider, the first set of functions including: (a) requesting a remote consultation with a dental service provider; and (b) accessing information concerning prior service requests; and providing the patient with access to a second set of functions when the patient's detected location is within a service area associated with a dental service provider as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting an integrated patient interaction platform and a mobile communications device executing a mobile app, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the integrated patient interaction platform and the mobile communications device executing a mobile app, the claims encompass a method for remote and in-person consultations with a dental service provider in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of an integrated patient interaction platform and a mobile communications device executing a mobile app. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an integrated patient interaction platform and a mobile communications device executing a mobile app to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-18 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines the service area associated with a dental service provider. Dependent claims 3-6 further define the step of detecting a patient's location. Claim 6 recites the additional elements of a camera and QR code, which are analyzed as the additional elements and do not provide practical application or significantly more because they apply the abstract idea (“apply it”). Dependent claim 7 further defines the second set of functions. Dependent claim 8 further defines the step of checking in for an in-person dental service appointment. Dependent claim 9 further defines mobile communications device. Claim 9 recites the additional element of a kiosk, which is analyzed as the additional elements and does not provide practical application or significantly more because it generally links the abstract idea to a particular technological environment tor field of use. Dependent claim 10 further defines the in-person appointment check in procedure. Dependent claim 11 further defines the administration of a health screening. Dependent claim 12 further defines the second set of functions. Dependent claims 13-14 further define the multimedia content. Dependent claims 15-17 further define the first set of functions. Dependent claim 18 further defines detecting engagement of the advertising.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar (US 2019/0320900), in view of Kudryk US (2003/0078806), in view of Holmes (US 2013/0079599) and in further view of Barnes (US 2003/0065805).

REGARDING CLAIM 1
	Majmudar discloses an integrated patient interaction platform for remote consultations with a service provider, comprising a mobile communications device executing a mobile app, the mobile app configured to perform a method comprising: detecting a patient's location relative to office locations associated with one or more service providers; providing the patient with access to a first set of functions when the patient's detected location is outside a service area associated with a service provider ([abstract] teaches a telemedicine platform configured to support integration of telemedicine applications (e.g., a patient application for patients and a healthcare professional application for healthcare professionals) (interpreted by examiner as the mobile app) in order to support various remote healthcare scenarios in which a patient located remotely from a healthcare professional is able to receive healthcare services from the healthcare professional (interpreted by examiner as the patient interaction platform for remote consultations with a service provider). [0005] teaches application running on user device for patient and healthcare professional. [0030] teaches device is a communication device (e.g., smartphone) running the application (interpreted by examiner as the mobile communications device executing the mobile app). [0026] teaches a healthcare service system that includes a patient location at which a patient is located and a healthcare professional (interpreted by examiner as the service provider) location at which a healthcare professional is located (interpreted by examiner as detect patient location relative to service providers). [0028] teaches the patient location may be too remote to permit the patient to travel to the healthcare professional location (interpreted by examiner as the patient's detected location is outside a service area associated with a service provider)), the first set of functions including: (a) requesting a remote consultation with a service provider; and (b) accessing information concerning prior service requests ([0041] teaches the telemedicine server may support various functions supported by the application running on the patient device, such as enabling the patient to schedule remote appointments with healthcare professionals (interpreted by examiner as requesting a remote consultation with a service provider), securely storing health records and history for the patient across healthcare professions, or the like, as well as various combinations thereof (interpreted by examiner as means to access information concerning prior service requests)); 

Majmudar does not explicitly disclose, however Kudryk discloses:
a dental service provider and dental consultation (Kudryk at [0003] teaches consultation/communication between referring and consulting providers in the field of dentistry (interpreted by examiner as service provider of Majmudar being a dental service provider). [0035] teaches the dental consultation data may be stored in a database and the consulting provider notified, preferably by email, that there is a request for consult pending (interpreted by examiner as the dental consultation, the consultation of Majmudar));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the telemedicine system of Majmudar to incorporate teledentistry consultations as taught by Kudryk, with the motivation of reduce unnecessary patient travel by facilitating patient examination, diagnosis and treatment by remotely located specialists. (Kudryk at [0007]).

Majmudar and Kudryk do not explicitly disclose, however Holmes discloses:
platform for in-person consultations with a service provider (Holmes at [1505] teaches scheduling in-person and/or real-time meetings or conferences (interpreted by examiner as in-person consultations) between the physician (interpreted by examiner as the service provider of Majmudar and Kudryk) and subject (interpreted by examiner as the patent of Majmudar and Kudryk));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the telemedicine system of Majmudar and the teledentistry consultations of Kudryk to incorporate in-person consultations as taught by Holmes, with the motivation of permiting a subject to go to one of the point of service locations that are convenient to the subject. (Holmes at [1505]).

Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes discloses:
and providing the patient with access to a second set of functions when the patient's detected location is within a service area associated with a service provider (Barnes at [0014] teaches providing location based services. [0032] teaches establishing a communication link or performing some other action upon occurrence of an event such as when the user (interpreted by examiner as the patient of Majmudar and Kudryk) with the device is within a predetermined distance of a point of sale, a vendor, a residence, a place of delivery goods, a place of pickup of goods or some other location (interpreted by examiner as detected location is within a service area associated with the service provider of Majmudar and Kudryk). [0100] teaches the relative location refers to the location of the device relative to another point of interest such as distance (or in some applications the time) from a particular point of interest).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Majmudar, Kudryk and Holmes with teaching of Barnes since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using the methods, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Kudryk, Holmes and Barnes do not explicitly disclose, however Majmudar further discloses:
The interaction platform of claim 1, wherein the service area associated with a dental service provider comprises within a dental service provider's offices (Majmudar at [0033] teaches the healthcare professional location (interpreted by examiner as the dental service provider of Kudryk) is the office of the healthcare professional).

REGARDING CLAIM 3
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 1, in which the step of detecting a patient's location is performed using GPS services (Barnes at [0097] teaches using GPS to determine location).

REGARDING CLAIM 4
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 1, in which the step of detecting a patient's location is performed based upon proximity of the mobile communications device to a radiofrequency beacon (Barnes at [0097] teaches GPS is integrated into the device, which can be used to determine the approximate longitude and latitude of the device. Another method of determining the absolute location is through the use of a network-based position-location system, which may use, for example, triangulation from cell towers to locate the device. [0264] teaches radio frequency identification (RFID) tag used to determine location).

REGARDING CLAIM 5
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
The interaction platform of claim 1, in which the step of detecting a patient's location is performed using geofencing (Holmes at [1274] teaches sensor of the device may be able to detect if someone is approaching the device (interpreted by examiner as geofencing)).

REGARDING CLAIM 6
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 1, in which the step of detecting a patient's location further comprises scanning a QR code by the mobile communications device using an integrated camera, the QR code associated with a dental service provider's office location (Barnes at [0100] teaches the relative location refers to the location of the device relative to another point of interest such as distance (or in some applications the time) from a particular point of interest (interpreted by examiner as a dental service provider's office location) [0182] teaches scanning a barcode from the radio frequency tag (interpreted by examiner as the QR code)).

REGARDING CLAIM 7
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
The interaction platform of claim 1, wherein the second set of functions comprises: checking in for an in-person dental service appointment (Holmes at [1436] teaches a subject arriving at a point of service, the point of service may include a physician's office, (interpreted by examiner as the in-person dental service appointment) and checking in).

REGARDING CLAIM 8
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claims 1 and 7.
Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
The interaction platform of claim 7, wherein the step of checking in for an in-person dental service appointment comprises: querying the patient for responses to one or more health screening questions; and transmitting said responses to a network-connected server, for further transmission to a service provider electronic device (Holmes at [1469] teaches an individual may then be pre-screened and may answer a questionnaire. The questionnaire may include questions about the subject's lifestyle (e.g., diet, exercise, habits) and/or medical history (interpreted by examiner as one or more health screening questions). In some situations, the questionnaire includes questions about the subject's dietary consumption, exercise, health condition and/or mental condition. The questionnaire may be presented to the subject with the aid of a user interface, such as graphical user interface (GUI), on a display of the device. [01295] teaches transmitting information collected by the device to an external device (interpreted by examiner as the service provider electronic device)). 

REGARDING CLAIM 9
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 1, wherein said mobile communications device is further configured to: detect a patient's proximity to an in-office kiosk maintained by a dental service provider (Barnes at [0014] teaches providing location based services. [0032] teaches establishing a communication link or performing some other action upon occurrence of an event such as when the user (interpreted by examiner as the patient of Majmudar and Kudryk) with the device is within a predetermined distance of a point of sale, a vendor, a residence, a place of delivery goods, a place of pickup of goods or some other location (interpreted by examiner as an in-office kiosk maintained by a dental service provider of Majmudar and Kudryk). [0100] teaches the relative location refers to the location of the device relative to another point of interest such as distance (or in some applications the time) from a particular point of interest (interpreted by examiner as detect proximity),

Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
and transmit a unique identifier associated with the patient to the kiosk such that the kiosk initiates an in-person appointment check in procedure (Holmes at [1436] teaches a subject arriving at a point of service, the point of service may include a physician's office, (interpreted by examiner as the in-person dental service appointment) and checking in, checking in may include verifying the identity of the subject. Alternatively, an external device which may or may not be in communication with the device may be used to check in the subject. Checking a subject in may permit a system to access one or more pre-existing records for the subject (interpreted by examiner as means to transmit a unique identifier associated with the patient to the kiosk such that the kiosk initiates an in-person appointment check in procedure)).

REGARDING CLAIM 10
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claims 1 and 9.
Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
The interaction platform of claim 9, in which the in-person appointment check in procedure comprises administration of a health screening (Holmes at [1406] teaches health assessment and tents for screening).

REGARDING CLAIM 11
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claims 1 and 11.
Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
The interaction platform of claim 10, in which the administration of a health screening comprises measuring infrared radiation from the patient towards identifying whether the patient is suffering from a fever condition (Holmes at [1288] teaches the device may collect information about the subject's body temperature (interpreted by examiner as fever) [1274] teaches device includes infrared cameras (interpreted by examiner as means to measure infrared radiation)).

REGARDING CLAIM 12
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Holmes and Barnes do not explicitly disclose, however Kudryk further discloses:
The interaction platform of claim 1, wherein the second set of functions comprises playback of multimedia content selected based at least in part upon information received by the mobile app concerning a purpose for a patient visit to the dental service provider (Kudryk at [0051] and [0059] teach data on reason for request (interpreted by examiner as a purpose for a patient visit to the dental service provider)).

REGARDING CLAIM 13
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claims 1 and 12.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 12, wherein the multimedia content comprises advertising (Barnes at [0025] teaches advertising).

REGARDING CLAIM 14
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claims 1 and 12.
Kudryk, Barnes and Holmes do not explicitly disclose, however Majmudar further discloses:
The interaction platform of claim 12, wherein the multimedia content comprises patient education information (Majmudar at [0125] teaches offering education to patient). 

REGARDING CLAIM 15
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Barnes do not explicitly disclose, however Holmes further discloses:
The interaction platform of claim 1, wherein the first set of functions comprises display of follow up care recommendations after completion of an in- person appointment, said follow up care recommendations specified by a dental service provider with whom the patient had a consultation (Holmes at [1477] teaches displaying data from healthcare professional such as data relevant to clinical support. [1489] teaches the physician may be interacting with the subject in real time through the device and information relating to the subject may be collected via the device. The physician may determine follow-up actions (interpreted by examiner as data about follow up care recommendations)). 

REGARDING CLAIM 16
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Kudryk, Barnes and Holmes do not explicitly disclose, however Majmudar further discloses:
The interaction platform of claim 1, wherein the first set of functions comprises display of reminders of follow up care tasks after completion of an in- person appointment (Majmudar at [0125] teaches control elements by which the healthcare professional may follow-up regarding a consultation with the patient, initiate an audio or video call with the patient, or the like, as well as various combinations thereof (interpreted by examiner as means to remind)).

REGARDING CLAIM 17
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 1, wherein the first set of functions comprises displaying advertising of products selected based at least in part upon relevance of the products to a prior patient consultation with a dental service provider (Barnes at [0234] teaches advertisement based on product data (e.g., whether the user has any product or a particular product for sale, the identity of any product the user wishes to sell, whether the user wishes to buy any product or a particular product, the identity of any product the user wishes to buy) [0393] teaches displaying requested information along with advertising (interpreted by examiner as displaying advertising of products selected based at least in part upon relevance of the products to a prior patient consultation with a dental service provider)).

REGARDING CLAIM 18
Majmudar, Kudryk, Holmes and Barnes disclose the limitation of claim 1.
Majmudar, Kudryk and Holmes do not explicitly disclose, however Barnes further discloses:
The interaction platform of claim 17, further comprising: detecting engagement of the advertising by a user to facilitate purchase of one or more of the products advertised ((Barnes at [0234] teaches advertisement based on product data (e.g., whether the user has any product or a particular product for sale, the identity of any product the user wishes to sell, whether the user wishes to buy any product or a particular product, the identity of any product the user wishes to buy) (interpreted by examiner as advertising by a user to facilitate purchase of one or more of the products advertised)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hamm (US 2013/0060576) teaches systems and methods for enabling telemedicine consultations and patient records. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626